DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 12 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/11/2021.  Applicants arguments were found persuasive and the restriction requirement was withdrawn.  
Claims 1-12 are currently pending.

Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A clamp for installation at a right angle junction of a roof and an adjacent wall of a substantially cuboid-shaped mine shaft conveyance as part of an emergency braking system of the mine shaft conveyance, the clamp comprising: a pair of L-shaped brackets, in like orientation and occupying parallel planes, spaced apart in fixed relation to one another; and a pair of opposing brakes disposed on corresponding respective legs of the pair of L-shaped brackets, the pair of opposing brakes for clamping a mine shaft guide between the brakes for emergency braking; wherein the corresponding legs of the pair of L-shaped brackets on which the pair of opposing brakes is disposed are attached to a first plate defining a vertical mounting face of the clamp and wherein the remaining two legs of the pair of L-shaped brackets are attached to a second plate defining a horizontal mounting face of the clamp; and wherein the vertical mounting face meets the horizontal mounting face at a right angle to facilitate mounting of the clamp to the mine shaft conveyance at the right angle junction of the roof and the wall of the mine shaft conveyance through attachment of the horizontal mounting face to the roof of the mine shaft conveyance and attachment of the vertical mounting face to the wall of the mine shaft conveyance.”
None of the references of the prior art teach or suggest the elements of the elevator clamp structure as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator clamp structure in the manner required by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654